DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The gun tray not being coupled to the container door is new matter. Applicant’s specification does not disclose the gun tray not coupled to the container door; in fact, the opposite appears to be true as applicant’s gun tray appears to be at least indirectly coupled to the container door. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 9-11, 13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Faruque et al. (US 10,406,957) in view of Sander (US 2,132,323).
Regarding claim 1, Faruque discloses a safe (Fig. 4) adapted to be mounted to an automobile seat, the safe comprising, an exterior housing (18) contoured to resemble a car headrest, the exterior housing having a front surface oriented relative to the front surface of the automobile seat, a rear surface oppositely disposed from the front surface, two oppositely disposed side surfaces extending between the front surface and the rear surface, a top surface extending between the front surface and the rear surface, and a bottom surface extending between the front surface and the rear surface, one the side surface having a pivotal door portion (56) for reciprocal movement between a closed position and an open position; an enclosed container (32) mounted within the exterior housing, the container having a main portion (at 50) and a container door (36) pivotally mounted to the main portion for reciprocal movement between a locked position and an unlocked position; a latch (98) coupled to the container door to allow the opening of the container door; a lock (98, 102; col. 6, ll. 33-34) coupled to the container door to prevent the opening of the container door when in a locked position and to allow the opening of the container door when in an unlocked position. See Figs. 1-6. Faruque does not disclose a tray as claimed. 
Sander, which is drawn to a safe, discloses a gun tray (26) mounted within a container for reciprocal movement between a retracted position confined within the container and an extended position at least partially extending outward from the container, the gun tray not being coupled to the container door. See Figs. 1-3. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a container and gun tray, as disclosed by Sander, in the safe of Faruque in order to safely and securely store/access a gun. 
Regarding claim 2, the gun tray includes a floor and sidewalls extending from the floor spaced apart from each other to define a gun holding space between the sidewalls. See Sander, Fig. 1. 
Regarding claim 5, the gun tray includes an upwardly extending finger flange (top of 26). See Sander, Fig. 1.
Regarding claim 6, the gun tray includes an upwardly extending finger flange (top of 26). See Sander, Fig. 1. 
Regarding claim 7, the container includes two oppositely disposed grooves (18, 19), and wherein the tray includes oppositely disposed side edges slidably receivable within the container grooves for sliding movement of the gun tray. See Sander, Fig. 1. 
Regarding claim 9, a mounting member (34) extends from the exterior housing for coupling the safe to the automobile seat. See Faruque, Fig. 2.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Faruque et al. and Sander as applied above in further view of Nordeen (US 3,464,606).
Regarding claim 3, Faruque does not disclose the sidewalls as claimed. Nordeen, which is drawn to a safe, discloses sidewalls (at 40) spring biased towards each other. See col. 3, ll. 4-7. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the sidewalls of Faruque, as modified by Sander, be spring biased as disclosed by Nordeen in order to secure a handgun by simply inserting the handgun therein. 
Regarding claim 4, each of the sidewalls, as modified above, includes a compressible layer facing the other sidewall. See Nordeen, col. 3, ll. 4-7.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Faruque et al. and Sander as applied above in further view of McGoldrick et al. (US 2015/0343958).
Regarding claim 8, Faruque does not disclose a biometric lock. McGoldrick, which is drawn to a safe, discloses a lock that can be a biometric lock. See [0025]. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a biometric lock, as disclosed by McGoldrick, on the safe of Faruque in order to only allow access to the contents therein to select users. 

Claims 10, 11, 13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Faruque et al. (US 10,406,957) in view of Mersmaili (US 7,434,427).
Regarding claim 10, Faruque discloses a safe capable of holding a gun adapted to be mounted to an automobile seat, the gun safe comprising, a housing (18 or 32) having a forward facing front surface oriented relative to the front surface of the automobile seat, a rear surface oppositely disposed from the front surface, two oppositely disposed side surfaces extending between the front surface and the rear surface, a top surface extending between the front surface and the rear surface, and a bottom surface extending between the front surface and the rear surface, one surface having a pivotally mounted first door (36); a second pivotal door (42; or 80) pivotally mounted to the exterior housing; and a lock (98, 102; col. 6, ll. 33-34) coupled to the housing door to prevent the opening of the housing door when in a locked position. See Figs. 1-6.  Faruque does not disclose a tray as claimed.
Mersmaili, which is drawn to a safe, discloses a gun tray (70, 80) coupled within a housing for movement between a retracted position confined within the housing and an extended position at least partially extending from the housing. See Figs. 1-3. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a gun tray, as disclosed by Mersmaili, in the safe of Faruque in order to safely and securely store/access a gun.  
Regarding claim 11, the housing includes an exterior housing (18) and an enclosed interior housing (32) mounted within the exterior housing. See Fig. 6. 
Regarding claim 13, the gun tray includes a floor (70 or floor of 80) and sidewalls (sides of 80) extending from the floor spaced apart from each other to define a gun holding space between the sidewalls. See Sander, Fig. 2.
Regarding claim 16, the housing includes two oppositely disposed grooves (34), and wherein the tray includes oppositely disposed side edges slidably receivable within the housing grooves for sliding movement of the gun tray. See Sander, Fig. 2. 
Regarding claim 17, a mounting member (34) extending from the housing for coupling the safe to the automobile seat. See Faruque, Fig. 2. 
Regarding claim 18, Faruque discloses an automobile seat safe comprising, a seat (Fig. 1) having a backrest portion and a seating portion forward of the backrest portion, the backrest portion including a headrest, the headrest including a headrest door (36); an interior housing (32) mounted within the headrest, the interior housing having a tubular body portion having an opening therein and an interior housing door (at 80) pivotally mounted to the body portion to close the opening, the headrest door overlying the interior housing door. See Figs. 1-4. Faruque does not disclose a gun holder as claimed. 
Mersmaili discloses a reciprocating gun holder (Fig. 2) mounted within an interior housing for reciprocal movement between a retracted position confined within the housing and an extended position at least partially extending from the housing, and Page 11a lock (68) coupled to an interior housing door (60) to prevent the opening of the interior housing door when in a locked position and allowing the opening of the interior housing door when in an unlocked position. See Figs. 1-3. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the gun holder of Mersmaili in the safe of Faruque in order to safely and securely store/access a gun.
Regarding claim 19, the gun holder includes a floor and sidewalls extending from the floor spaced apart from each other to define a gun holding space between the sidewalls. See Sander, Fig. 2.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Faruque et al. and Mersmaili as applied above in further view of Nordeen (US 3,464,606).
Regarding claim 14, Faruque does not disclose the sidewalls as claimed. Nordeen, which is drawn to a safe, discloses sidewalls (at 40) spring biased towards each other. See col. 3, ll. 4-7. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the sidewalls of Faruque, as modified by Sander, be spring biased as disclosed by Nordeen in order to secure a handgun by simply inserting the handgun therein. 
Regarding claim 15, each of the sidewalls, as modified above, includes a compressible layer facing the other sidewall. See Nordeen, col. 3, ll. 4-7.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Faruque et al. and Mersmaili as applied above in further view of Nordeen (US 3,464,606).
Regarding claim 20, Faruque does not disclose the sidewalls as claimed. Nordeen, which is drawn to a safe, discloses sidewalls (at 40) spring biased towards each other. See col. 3, ll. 4-7. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the sidewalls of Faruque, as modified by Sander, be spring biased as disclosed by Nordeen in order to secure a handgun by simply inserting the handgun therein. 

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection. However, in response to applicant’s assertion that Faruque does not disclose a second door, or interior door, the Office respectfully disagrees. It is the Office’s position that a “door” need only be movable and block access to an entrance. See https://www.merriam-webster.com/dictionary/door. Faruque at (36, 80, 42 and 90) meet the definition of a door. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734